                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN
                         MILWAUKEE DIVISION
______________________________________________________________________

BUILDING TRADES UNITED PENSION TRUST FUND
AND SCOTT REDMAN (in his capacity as Trustee),

                    Plaintiffs,

      v.
                                                      Case No. 19-cv-1649
CONCRETE STRUCTURES, INC.,

                Defendant.
______________________________________________________________________

                              COMPLAINT
______________________________________________________________________

      NOW COME the Plaintiffs, by their attorneys, The Previant Law Firm, S.C., by

Christopher J. Ahrens, and as and for a cause of action against the Defendant, allege

and show to the Court the following:

                                  Jurisdiction and Venue

      1.     Jurisdiction of this Court upon Concrete Structures, Inc. is founded upon

Section 502 of the Employee Retirement Income Security Act of 1974 (hereinafter

“ERISA”) (29 U.S.C. § 1132), in that the Plaintiffs are aggrieved by said Defendant’s

violation of a collective bargaining agreement, trust plans and trust agreements, and

said Defendant’s continued refusal to abide by the terms of those plans and

agreements, thereby violating provisions of ERISA, the Multi-Employer Pension Plan

Amendments Act (“MPPAA”), the terms and provisions of the employee benefit plans,

and the common law of the State of Wisconsin.




           Case 2:19-cv-01649-PP Filed 11/08/19 Page 1 of 8 Document 1
      2.     Venue lies in this Court under ERISA § 502(e)(2) (29 U.S.C. § 1132(e) (2))

in that Plaintiff Building Trades United Pension Trust Fund is administered in Waukesha

County, Wisconsin.

                                         Parties

      3.     Plaintiff Building Trades United Pension Trust Fund is an employee benefit

plan within the meaning of §§ 3(1), (2), (3), and (37), 502, and 515 of ERISA, as

amended by the MPPAA (codified as amended at 29 U.S.C. §§ 1002(1), (2), (3), and

(37), 1132, and 1145), and brings this action on behalf of the Trustees, participants, and

beneficiaries of said plan. Said plan maintains offices at 500 Elm Grove Road, Elm

Grove, WI 53122.

      4.     Plaintiff Scott Redman is a Trustee and a fiduciary of the Building Trades

United Pension Trust Fund, as well as a participant and beneficiary within the meaning

of ERISA and as such has standing to be a Plaintiff in this action and to seek the

remedies prayed for.     Scott Redman maintains an office at 11175 West Parkland

Avenue, Milwaukee, Wisconsin 53224.

      5.     Defendant Concrete Structures, Inc. (hereinafter “Concrete Structures”) is

a domestic corporation incorporated and organized under the law of the State of

Wisconsin, engaged in business with principal offices located at 3006 Bond Place,

Janesville, Wisconsin. The registered agent for service of process is Michael J. Ryan,

3006 Bond Place, Janesville, Wisconsin 53224.




                                           -2-



           Case 2:19-cv-01649-PP Filed 11/08/19 Page 2 of 8 Document 1
                                          Facts

       6.      Concrete Structures, Inc. is an employer and party in interest in an

industry affecting commerce within the meaning of ERISA §§ 3(5),(11),(12) and (14) (29

U.S.C. §§ 1002(5),(11),(12) and (14)).

       7.      For all times relevant, Concrete Structures, Inc. was and remains a party

to and agreed to abide by the terms of one or more collective bargaining agreements

(hereinafter “Labor Agreements”) between itself and the Chicago Regional Council of

Carpenters (the “Union”).

       8.      The Labor Agreements described herein contain provisions whereby

Concrete Structures, Inc. agreed to make timely payments to the Plaintiff’s trust funds

for each employee covered by said Labor Agreements.

       9.      By execution of said Labor Agreements, Concrete Structures, Inc. adopted

the trust agreements and amendments thereof which establish and govern the Plaintiff

and are necessary for their administration, and designated as its representatives on the

board of trustees such trustees as have been named and appointed pursuant to said

trust agreements, together with their successors selected in the manner provided in

such trust agreements, and thereby ratifying all actions already taken or to be taken

within the scope of their authority.

       10.     By virtue of executing the Labor Agreements and adopting and assenting

to all the terms and provisions of the trust agreements, and the rules and regulations

heretofore and hereafter adopted by the trustees of said trust funds, Concrete

Structures, Inc. has agreed as follows:


                                           -3-



             Case 2:19-cv-01649-PP Filed 11/08/19 Page 3 of 8 Document 1
               a.    to file monthly reports and make timely and prompt contributions to

                     the Funds for each employee covered by the aforementioned Labor

                     Agreements;

               b.    to designate, and accept as its representatives, the Trustees

                     named in the declaration of trust and their successors;

               c.    to adopt and abide by all of the rules and regulations adopted by

                     the Trustees of the Funds pursuant to the trust agreements;

               d.    to adopt and abide by all of the actions of the Trustees in

                     administering the Funds in accordance with the trust agreements

                     and the rules so adopted;

               e.    to pay, in addition to all of the contributions which are due and

                     owing, liquidated damages and interest relative to delinquent

                     contributions; and

               f.    to pay, in addition to delinquent contributions, interest and

                     liquidated damages, actual attorney fees, audit fees, court costs

                     and service fees, should legal action be necessary to obtain

                     delinquent contributions, interest and liquidated damages.

       11.     Concrete Structures, Inc. has failed to perform its obligations pursuant to

the terms and conditions of the Labor Agreements and trust agreements by, although

not necessarily limited to, the following:




                                             -4-



             Case 2:19-cv-01649-PP Filed 11/08/19 Page 4 of 8 Document 1
              a.    failing to make continuing and prompt payments to the Funds as

                    required by the Labor Agreements and trust agreements for all of

                    Concrete Structures, Inc. covered employees; and

              b.    failing to accurately report employee work status to the Plaintiffs.

      12.     ERISA § 502(g) (2), as amended by the MPPAA provides:

              (2)    In any action under this title by a fiduciary for or on
              behalf of a plan to enforce section 515 in which a judgment in
              favor of the plan is awarded, the court shall award the plan --

              (A)   the unpaid contributions,

              (B)   interest on the unpaid contributions,

              (C)   an amount equal to the greater of --

                    (i)    interest on the unpaid contributions, or

                    (ii)   liquidated damages provided for under the plan in an amount
                           not in excess of 20 percent (or such higher percentage as
                           may be permitted under Federal of State law) of the amount
                           determined by the court under subparagraph (A),

              (D)   reasonable attorney's fees and costs of this action, to be paid by
                    the defendant, and

              (E)   such other legal or equitable relief as the court deems appropriate.

For purposes of this paragraph, interest on unpaid contributions shall be determined by
using the rate provided under the plan, or, if none, the rate prescribed under section
6621 of the Internal Revenue Code of 1954.

      13.     ERISA § 515 provides:

              Every employer who is obligated to make contributions to a
              multiemployer plan under the terms of the plan or under the
              terms of a collectively bargained agreement shall, to the extent
              not inconsistent with law, make such contributions in accordance
              with the terms and conditions of such plan or agreement.


                                           -5-



            Case 2:19-cv-01649-PP Filed 11/08/19 Page 5 of 8 Document 1
       14.     Despite demands that Concrete Structures, Inc. perform its statutory and

contractual obligations, the Plaintiffs have ascertained that said Defendant has wholly

failed, neglected, omitted and refused to allow access to the Fund’s auditor to determine

whether Defendant has made its required payments. Concrete Structures, Inc. is now

indebted to the Plaintiff as follows:

Audit Period: January 1, 2017 through December 31, 2018:

Building Trades United Pension Trust Fund                                         $82,779.39


                Claim One Against Defendant Concrete Structures, Inc.
              Violation of ERISA §§ 502 and 515 (29 U.S.C. §§ 1132, 1145)

       15.     As and for a first claim for relief against Concrete Structures, Inc. Plaintiffs

reallege each and every allegation contained in paragraphs 1 through 14 above and

incorporate the same as though fully set forth herein word for word.

       16.     For purposes of this claim (Claim One), the Building Trades United

Pension Trust Fund is hereinafter referred to as the “Pension Fund.”

       17.     Due demand has been made by the Pension Fund upon Concrete

Structures, Inc. for payment of all sums due and owing, but said Defendant has refused

to pay them, or any part thereof, and all amounts remain due and owing.

       18.     Because, as the Pension Fund is informed and believes, Concrete

Structures, Inc. has not made timely and prompt contributions on behalf of all covered

employees, the corpus of the Pension Fund’s trust funds is reduced, the Pension Fund’s

income is reduced, and their ability to pay benefits to qualified participants and

beneficiaries is curtailed.   Consequently, ERISA and the Pension Fund’s employee


                                              -6-



             Case 2:19-cv-01649-PP Filed 11/08/19 Page 6 of 8 Document 1
benefit plans have been violated, and the Pension Fund is entitled to all of the remedies

provided by ERISA.

       19.     Because Concrete Structures, Inc. has failed to make timely and prompt

contributions, some of the Pension Fund’s beneficiaries and participants could have

eligibility terminated and benefits reduced for which they would otherwise qualify.

These beneficiaries and participants would be left without an adequate remedy at law

and would suffer severe and irreparable harm if said Defendant is not mandatorily

compelled to comply with the Labor Agreements and enjoined from further breaches.

       WHEREFORE, the Pension Fund demands the following relief:

       1.      Judgment on behalf of the Pension Fund and against Concrete Structures,

Inc. as follows:

               A.    For $82,779.39 representing contributions, interest and liquidated

                     damages due the Pension Trust Fund for the audit period January

                     1, 2017 through December 31, 2018;

               B.    For unpaid contributions, interest and liquidated damages owed to

                     the Pension Fund for the period October 1, 2015 through the date

                     this action was commenced;

               C.    For contributions, interest and liquidated damages owed to the

                     Pension    Fund    becoming      due    and/or   arising   after   the

                     commencement of this lawsuit through the date of judgment; and

               D.    Actual attorney fees and the costs of this action.




                                            -7-



             Case 2:19-cv-01649-PP Filed 11/08/19 Page 7 of 8 Document 1
      2.     For such other, further or different relief as the court deems just and

proper.

      Dated this 8th day of November, 2019.


                                      s/Christopher J. Ahrens
                                      Christopher J. Ahrens (SBN1043237)
                                      The Previant Law Firm, S.C.
                                      310 West Wisconsin Avenue, Suite 100MW
                                      Milwaukee, WI 53203
                                      414-203-0514 (Telephone)
                                      414-271-6308 (Fax)
                                      Email: cja@previant.com

                                      Attorneys for Plaintiffs




                                        -8-



           Case 2:19-cv-01649-PP Filed 11/08/19 Page 8 of 8 Document 1
